 



Exhibit 10.1

Summary of 2005 Corporate Bonus Plan

     The Company’s 2005 corporate bonus plan covers all employees other than
those paid commissions on sales and is designed to link bonus payments to
individual performance and Company financial performance. Each covered employee
has the potential to earn 100 percent of his or her bonus potential if the
Company achieves certain financial performance targets, which are set forth
below. Individual bonus payments will also depend, in most cases, on achievement
of departmental/group and individual performance objectives approved by
management. Bonus payments, if any, will be made after the end of the fiscal
year 2005, except that interim bonus payments may be made to eligible employees
if the Company achieves its interim financial performance targets.

                          Revenue Component     Net Operating Results ("NOR")
Component   Revenue Target   Percent of Bonus     NOR Target (2)     Percent of
Bonus   (in millions)   Potential Earned (1)     (in 000s)     Potential Earned
(1)  
$75
    12.50 %   $ 1,200       12.50 %
$78
    18.75 %   $ 3,600       18.75 %
$81
    25.00 %   $ 6,000       25.00 %
$84
    37.50 %   $ 8,800       37.50 %
$87
    50.00 %   $ 10,000       50.00 %
> $87
  (3)       >$10,000     (3)



1.   Payouts for performance between tiers will be extrapolated.   2.   Net
earnings before certain expenses, among other things, corporate bonus expenses,
restructuring charges, severance expense and any acquisition-related expenses.  
3.   If revenues exceed $87 million, five percent of revenues over $87 million
will be allocated to participants in the corporate bonus program on the same
basis as the payout at $87 million. If NOR exceed $10 million, ten percent of
NOR over $10 million will be allocated to participants in the corporate bonus
program on the same basis as the payout at $10 million.

 